
	

113 HR 5063 IH: American Space Technology for Exploring Resource Opportunities In Deep Space Act
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5063
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Posey (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To promote the development of a commercial asteroid resources industry for outer space in the
			 United States and to increase the exploration and utilization of asteroid
			 resources in outer space.
	
	
		1.Short titleThis Act may be cited as the American Space Technology for Exploring Resource Opportunities In Deep Space Act or the ASTEROIDS Act.
		2.Title 51 amendment
			(a)In generalSubtitle V of title 51, United States Code, is amended by adding at the end the following new
			 chapter:
				
					513Asteroid resource exploration and utilization
						
							Sec.
							51301. Commercialization of asteroid resource exploration and utilization in outer space.
							51302. Legal framework.
							51303. Definitions.
						
						51301.Commercialization of asteroid resource exploration and utilization in outer spaceThe President, through the Administration, the Federal Aviation Administration, and other
			 appropriate Federal agencies, shall—
							(1)facilitate the commercial exploration and utilization of asteroid resources to meet national needs;
							(2)discourage government barriers to the development of economically viable, safe, and stable
			 industries for the exploration and utilization of asteroid resources in
			 outer space in manners consistent with the existing international
			 obligations of the United States;
							(3)promote the right of United States commercial entities to explore and utilize resources from
			 asteroids in outer space, in accordance with the existing international
			 obligations of the United States, free from harmful interference, and to
			 transfer or sell such resources; and
							(4)develop the frameworks necessary to meet the international obligations of the United States.
							51302.Legal framework
							(a)Property rightsAny resources obtained in outer space from an asteroid are the property of the entity that obtained
			 such resources, which shall be entitled to all property rights thereto,
			 consistent with applicable provisions of Federal law.
							(b)Freedom from harmful interferenceAs between any entities over which the United States can exercise jurisdiction, any assertion of
			 superior right to execute specific commercial asteroid resource
			 utilization activities in outer space shall prevail if it is found to be
			 first in time, derived upon a reasonable basis, and in accordance with all
			 existing international obligations of the United States.
							(c)Safety of operationsA United States commercial asteroid resource utilization entity shall avoid harmful interference to
			 other spacecraft.
							(d)Relief from harmful interferenceA United States commercial asteroid resource utilization entity may bring an action for appropriate
			 legal or equitable relief, or both, under this chapter for any action, by
			 another private entity, compromising the right to conduct its operations
			 free of harmful interference.
							(e)Exclusive jurisdictionThe district courts of the United States shall have exclusive jurisdiction of an action under this
			 chapter without regard to the amount in controversy.
							51303.DefinitionsFor the purposes of this chapter:
							(1)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
			 Mariana Islands, and any other commonwealth, territory, or possession of
			 the United States.
							(2)United states commercial asteroid resource utilization entityThe term United States commercial asteroid resource utilization entity means a person or company providing asteroid exploration or utilization services, the control of
			 which is held by persons other than a Federal, State, local, or foreign
			 government, that is—
								(A)duly organized under the laws of a State;
								(B)subject to the subject matter and personal jurisdiction of the courts of the United States; or
								(C)a foreign entity that has voluntarily submitted to the subject matter and personal jurisdiction of
			 the courts of the United States..
			(b)Clerical amendmentThe table of chapters for title 51, United States Code, is amended by adding at the end of the
			 items for subtitle V the following:
				
					
						513.Asteroid resource exploration and utilization51301.
			
